Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-2, 11-12, 16-21, 23, 27, 31-36 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 1) “following providing the visual confirmation to the user that the plurality of letters were traced correctly and the word was spoken correctly, presenting, via the portable electronic device, a second prompt to the user, wherein the second prompt comprises a second visual command shown on the touchscreen display of the portable electronic device, the second visual command instructing the user to write a plurality of letters forming a new word and a second oral command associated with the visual command output by the at least one speaker of the portable electronic device instructing the user to simultaneously speak the new word; detecting via the touchscreen display at least one second tactile input responsive to the second visual command and/or the second oral command; activating the microphone of the portable electronic device to record audio sample(s) spoken by the user occurring simultaneously with the at least one second tactile input and monitoring the audio sample(s) to detect at least one second phonic input, wherein the at least one second phonic input comprises a spoken word from the user, and wherein the at least one second tactile input comprises free-form writing of the plurality of letters of the second visual command in blank spaces on the touchscreen display, thereby generating a recording of input data comprising the at least one second phonic input and the at least one second tactile input; analyzing, via the speech recognition engine, the at least one second phonic input and via the pattern recognition engine the at least one second tactile input collected from the user to determine a success or failure for the second visual command and the second oral command; and providing on the touchscreen display a second visual confirmation to the user that the plurality of letters of the second visual command were written correctly and the new word was spoken correctly when the analyzing determines success for the second visual command and the second oral command”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
An interactive multisensory learning process is well known in the art. For instance, Colvard (2014/0234809) in view of Freeman et al. (2005/0106538) teaches an interactive multisensory learning process. However, Colvard in view of Freeman is silent on “following providing the visual confirmation to the user that the plurality of letters were traced correctly and the word was spoken correctly, presenting, via the portable electronic device, a second prompt to the user, wherein the second prompt comprises a second visual command shown on the touchscreen display of the portable electronic device, the second visual command instructing the user to write a plurality of letters forming a new word and a second oral command associated with the visual command output by the at least one speaker of the portable electronic device instructing the user to simultaneously speak the new word; detecting via the touchscreen display at least one second tactile input responsive to the second visual command and/or the second oral command; activating the microphone of the portable electronic device to record audio sample(s) spoken by the user occurring simultaneously with the at least one second tactile input and monitoring the audio sample(s) to detect at least one second phonic input, wherein the at least one second phonic input comprises a spoken word from the user, and wherein the at least one second tactile input comprises free-form writing of the plurality of letters of the second visual command in blank spaces on the touchscreen display, thereby generating a recording of input data comprising the at least one second phonic input and the at least one second tactile input; analyzing, via the speech recognition engine, the at least one second phonic input and via the pattern recognition engine the at least one second tactile input collected from the user to determine a success or failure for the second visual command and the second oral command; and providing on the touchscreen display a second visual confirmation to the user that the plurality of letters of the second visual command were written correctly and the new word was spoken correctly when the analyzing determines success for the second visual command and the second oral command”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715